Citation Nr: 0631653	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  01-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





REMAND

The veteran served on active duty from December 1990 until June 
1991.  In September 2003, a Travel Board hearing was held before 
a Veterans Law Judge (VLJ).  In August 2006, the veteran was 
notified that the VLJ who conducted his hearing had retired from 
the Board.  He was further notified that he had a right to 
another Board hearing and was requested to clarify whether he 
wanted another hearing.  Subsequently, the veteran responded 
indicating that he wanted another Travel Board hearing before a 
VLJ at the RO.

A claimant has a right to a hearing before the Board.  See 38 
C.F.R. § 20.700(a), (e) (2005).  As such, the Board remands this 
case to the RO to accommodate the veteran's request for a Travel 
Board hearing. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should undertake appropriate scheduling 
action for a personal hearing before a member of the 
Board in St. Petersburg, Florida.  Notice should be 
sent to the veteran in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



